Broyles, J.
1. Section 4316 of the Civil Code provides that “when a payment is made by a debtor to a creditor holding several demands against him, the debtor has the right to direct the claim to which it shall he appropriated.” The fact that a creditor (the landlord of the debtor) holds a special lien on the property delivered by the debtor as a payment on one claim does not authorize him to apply such payment, contrary to the instruction of the debtor, to the credit or extinguishment of other unsecured claims held by him against the debtor. Massengale v. Pounds, 108 Ga. 762 (33 S. E. 72).
2. Where the debtor directs the payment to be credited on a particular debt, it must be so credited, with or without the consent of the creditor; and therefore the fact that the creditor’s stenographer, to whom the direction was given by the debtor, had no authority to agree to this direction is immaterial. In this case the direction by the debtor to the stenographer of the creditor (where the stenographer had authority to receive payments on debts due the creditor and to give receipts therefor) was notice to the creditor, and that was all that was necessary.
3. There was evidence from which the jury might have been authorized to find that after the debtor had given direction for the application of this payment to the note, he consented impliedly, from his acts and letters, that the payment be applied to the rent debt, and that he was bound by such acquiescence; but the evidence not demanding such a finding, the . . direction, of a verdict in favor of the creditor was error.

Judgment reversed.